DETAILED ACTION
This office action is responsive to response filed 2/18/2021.  Claims 1-12 remain pending and under prosecution.  
It is noted that the status of Claims 13-33, which were not elected in the previous restriction requirement, are unknown as they are missing from the claim set.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the connection of the moving assembly (wheels and motor) to the processor as described in the specification, which enable the processor to drive the moving assembly using the distance signal.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A moving assembly in Claim 1
A vibrating motivation device in Claim 12
A light-touching motivation device in Claim 12
A stroking motivation device in Claim 12
A tapping motivation device in Claim 12
An air-flow motivation device in Claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to Claim 1, applicant’s disclosure does not provide support for the particular structure of “signal-receiver”.  It is noted that the while the specification states that said signal 
In regard to Claim 1, applicant’s disclosure does not provide support for any particular structure of “a distance sensor”.  It is noted that the specification specifically states that “distance sensor 34 is not limited to be a specific type, and based on the theory and spirit of the present application, any technology regarding measuring the distance with a user is included in the claims of the present application” (0047 publication).  Further, in the art there is not a specific structure of type of sensor that constitutes “a distance sensor.”  Therefore, the claim fails the written description requirement.
In regard to Claim 1, applicant’s disclosure does not provide adequate support for how the processor is electrically connected to the moving assembly, i.e. the motor, to drive the moving assembly after receiving the distance signal, as claimed.
In regard to Claim 5, applicant’s disclosure does not provide adequate support for a combination of displacement signals claimed.  Further, the specification does not appear to provide support for “radio-frequency signal” as the term does not appear in the disclosure.
In regard to Claim 12, applicant’s disclosure does not provide support for the particular structures of “a vibrating motivation device, a light-touching motivation device, a stroking motivation device, a tapping motivation device or an air-flow motivation device” as interpreted under 112(f).  These structures are not obvious to a skilled artisan and have been described by function only.  Therefore, the claim fails the written description requirement.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to Claim 1, given that applicant’s disclosure does not provide support for the particular structure of “a signal-receiver”, the structural metes and bounds of said signal receiver cannot be properly ascertained.  It is noted that while the specification states that said signal receiver may be an image capturing module (0044 publication), such disclosure still does not provide any particular structure for said element since there is a plethora of “image capturing modules,” each comprised of different structure, technology, and modes of operation.  Further, the recitation of “signal-receiving” implies that the structure must include signal transmission function.  However, it is unclear if this structural aspect is intended in the interpretation of the element under 112(f) or not.  Therefore, the claim is indefinite.  
In regard to Claim 1, the recitation of “signal-receiver” denotes certain structure, usually used in transmission of signals.  However, as best understood, applicant’s disclosure appears to 
In regard to Claim 1, given, that applicant’s disclosure does not provide support for any particular structure of “a distance sensor”, the structural metes and bounds of said distance sensor cannot be properly ascertained.  It is noted that the specification specifically states that “distance sensor 34 is not limited to be a specific type, and based on the theory and spirit of the present application, any technology regarding measuring the distance with a user is included in the claims of the present application” (0047 publication).  Therefore, the claim is indefinite given the wide range of possible types of technology and structure possible that can be used as a distance sensor.
In regard to Claim 1, it is unclear if the recitation of “the processor automatically receives and analyzes the distance signal” is meant to be interpreted as the processor automatically receives, or both automatically receives and automatically analyzes the distance signal.  While the claim has been interpreted under the latter, clarification is requested.
In regard to Claim 2, the recitation of “any combination thereof” is indefinite because it is unclear which combinations of signals are being claimed.  Thus, the metes and bounds of the claim cannot be ascertained.  It is suggested that the claim recite “at least one.”
In regard to Claim 5, the recitation of “combination thereof” is indefinite because it is unclear which combinations of signals are being claimed.  Thus, the metes and bounds of the claim cannot be ascertained.  It is suggested that the claim recite “at least one.”

In regard to Claim 12, given that applicant’s disclosure does not provide support for the particular structures of “a vibrating motivation device, a light-touching motivation device, a stroking motivation device, a tapping motivation device or an air-flow motivation device” as interpreted under 112(f), the structural metes and bounds of said devices cannot be properly ascertained.  These structures are not obvious to a skilled artisan and have been described by function only.  Therefore, the claim is indefinite.
Claims 3-4, 6-7, and 10-11 are rejected by virtue of dependency on Claim 1.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the motor required to drive the moving assembly, as well as the connection between the motor and the processor to automatically drive the moving assembly after receiving the distance signal, as claimed.  Therefore, Claims 1 and 7-8 lack critical structure and are indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2, 4-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zets et al (US Pat No. 9149222) in view of Sugiyama et al (US Pub No. 20140243711) and Matsumoto et al (US Pub No. 20160106618).

In regard to Claim 1, Zets et al disclose a dynamic assessment and rehabilitation system for vertigo patients, comprising: 
a first wearing unit comprising: a first wearing main body, the first wearing main body is worn on a user 704, best seen in Figure 13 (Col.11: 3-4); 
at least a sensor 13, the at least a sensor is installed on the first wearing main body to sense at least a movement signal of the user and transfer the at least movement signal, best seen in Figure 13 (Col.11: 3-4); 
a moveable platform comprising: a platform main body, best seen in Figure 13 (Col.34: 30-35); 
a moving assembly, i.e. wheels 703, the moving assembly is installed under the platform main body, best seen in Figure 13 (Col.34: 30-35); 

a distance sensor 702, the distance sensor is arranged on the platform main body to measure the monitored distance between the user and the platform main body and to gain a distance signal, best seen in Figure 13 (Col.4: 42-44; Col.32:57-Col.35: 48); 
at least one display device 30 arranged on the platform main body to provide at least one display message, best seen in Figure 13 (Col.34: 12-16); 
a processor 20, arranged on the platform main body and electrically connected to the signal-receiver, the distance sensor, the moving assembly and the at least one display device, best seen in Figure 13 (Col.32:57-Col.35: 48),
wherein the processor automatically receives and analyzes the distance signal, and controls display message of the at least one display device (Col.32:57-Col.35: 48, Col.34: 12-16); and 
a terminal module 41 configured to connect with the processor and the movement signal, wherein the terminal receives the image signal transferred from the processor (Col.34: 12-16), the device overall including the processor providing an assessment of the status of the user by analyzing the image signal (Col.32:57-Col.35: 48, abst). 

However, Zets et al do not expressly disclose the first wearing main body worn on a head of the user such that the sensor senses a movement signal of the user’s head.  It is noted that Zets et al teach that the sensor 620 can be positioned on the user’s head to effectively 

However, Zets et al do note expressly disclose the terminal module executes analyzing the image signal before providing a first instruction to the processor, and executes an assessment of the status of the user.  It is noted that Zets et al disclose the above functions performed by the controller.  Zets et al also disclose using the terminal module 41 to control aspects of the system for ease of use (Col.33: 8-12).  It is noted that applicant does not appear to disclose any criticality toward the terminal performing said functions as solving a particular problem, conferring a specific advantage, or providing a desired result other than being an option for common controller/terminal use.  Sugiyama et al teach that it is well known in the art to provide an analogous terminal 300 as well as controller 400, the terminal capable of receiving images, analysis of user status, and communication with the controller, to provide a portable controller for functioning of the device in addition to that of the controller (0020, 0026-0027, 0041, 0046, 0048, 0081-0082).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zets et al such that the terminal receives the image signal transferred from the processor, then executes analyzing the image signal before providing a first instruction to the processor, and executes an assessment of the status of the user, as taught by Sugiyama et al, to provide alternative effective manner 

However, Zets et al do not expressly disclose the processor to automatically drive the moving assembly.  Matsumoto et al teach that it is well-known in the art to provide an analogous movable platform for a user comprising moving assembly 3, 4 (wheels) as well as motor 5 that is connected to control unit 7, 10 that uses a signal from distance sensor 6 to automatically drive the moving assembly accordingly based on the distance sensor signal, to effectively maintain a desired distance between the user and the movable platform for safety reasons as well as optimal use, best seen in Figure 1-2, 13, 17, and 20 (0004, 0012-0017, 0022-0023, 0024, 0026, 0054, 0059, 0092-0094, 0098, 0102, 0106, 0110, 0113, 0117, 0123).
Claim 8: the processor/control unit is capable of being input with a second instruction in advance to drive the moving assembly, i.e. by setting the threshold distance, best seen in Figure 13, 17, and 20 (0004, 0012-0017, 0022-0023, 0024, 0026, 0054, 0059, 0092-0094, 0098, 0102, 0106, 0110, 0113, 0117, 0123), and control the display message displayed on the display device (Col.32:57-Col.35: 48 Zets et al).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zets et al as modified above such that the processor automatically drives the moving assembly after analyzing the distance signal as taught by Matsumoto et al, to effectively maintain a desired distance between the user and the movable platform for safety reasons as well as optimal use.


4. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, further comprising a second wearing unit comprising: a second wearing main body 55 configured to be worn on the trunk of the user, best seen in Figure 2 and 13; and a signal-emitting device 12 arranged on the second wearing main body to project a displacement signal to the signal-receiver (Col.10: 56-66). 
5. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 4, wherein the displacement signal comprises a light signal, a sound signal, an ultrasound signal, a WiFi signal, a Bluetooth signal, or a radio-frequency signal, or the combination thereof (Col.9: 62-64). 
6. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 4, wherein the signal emitting device is capable of measuring and transferring an inertial signal to the terminal module, wherein the inertial signal comprises an angular velocity signal, an acceleration signal, an angular acceleration signal, a signal for sensing magnetic field position or the combination thereof (Col.10: 56-Col.11: 8). 
7. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, wherein the display message is a text, an image, or a virtual scene, or the combination thereof, best seen in Figure 3-4.

controlling a display message of the at least one display device (Col.32:57-Col.35: 48 Zets et al). 
10. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, wherein the communication of the terminal module and the processor or at least one sensor is established by an electrical connection or a wireless communication (Col.10: 5-7). 
12. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, further comprising a training guiding module 16, wherein the training guiding module is a loudspeaker device, an earpiece device, a vibrating motivation device, a light-touching motivation device, a stroking motivation device, a tapping motivation device or an air-flow motivation device (Col.32: 63). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zets et al as applied to claim 1 above, and further in view of Galasso (US Pub No. 20160113584).
Zets et al disclose the invention above do not expressly disclose the components of the platform main body are formed in one piece to be connected or connected by a telescopic element, wherein the telescopic element stretches along an extended direction perpendicular to a ground surface. 

Therefore, it would have been obvious at the time of filing to modify Zets et al such that the platform main body is formed in one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and to be connected or connected by a telescopic element, wherein the telescopic element stretches along an extended direction perpendicular to a ground surface, as taught by Galasso et al effectively provide a mechanism to adjust the height of the monitoring machine as desired for use.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zets et al as applied to claim 1 above, and further in view of Chou (US Pub No. 20170165523 A1).
Zets et al disclose the invention above do not expressly disclose a track, wherein the moveable platform is installed on the track to displace, and the patient executes assessment and rehabilitation in the track. 

Therefore, it would have been obvious at the time of filing to modify Zets et al such that there is included a track as taught by Chou and to have the moveable platform installed on the track to displace, and the patient executes assessment and rehabilitation in the track, to effectively provide a mechanism for the user to walk or run and thus be assessed as well as rehabilitated.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In light of the amendment to recite the processor “automatically” drives the moving assembly, Matsumoto et al has been set forth to teach such.  Therefore, arguments against Zets et al providing said function are moot.
Further, 112(f) interpretation of various components have been removed in light of applicant’s remarks, except for the above remaining.
Applicant's arguments with respect to previous and remaining 112 rejections have been fully considered but they are not persuasive.   
As applicant has stated on the record that the “moving assembly” include wheels and a motor (remarks p.8 top), the previous 112 rejections regarding said element are hereby 
Regarding the 112 rejections for “signal receiver,” applicant contends that the component is commonly used in the field of electronics and the structure is well known.  Applicant contends that it is further described in paragraph 37 of the disclosure.  However, a reading of paragraph 37 (filed specification) does not include any signal-receiver structure.  Further, the element previously recited – signal receiving device – was meant to refer to an image capturing module (0044 publication).  Therefore, it is unclear if the term “signal receiver” is meant to refer to signal transmission structure only, image capturing modules structure, or both.  Regarding the image capturing module, it is submitted that disclosure still does not provide any particular structure for said element since there is a plethora of “image capturing modules,” each comprised of different structure, technology, and modes of operation.  Though applicant contends that the structure of an image capturing module is well known in the art, the criteria for 112 first paragraph written description requires actual disclosure.  Therefore, the 112 rejections are maintained. 

Regarding the 112(f) interpretation and 112 rejections for “a vibrating motivation device, a light touching motivation device, a stroking motivation device, a tapping motivation device, and an air flow motivation device,” applicant contends that one of ordinary skill in the art would understand the corresponding structure and thus should not invoke 112(f).  However, it is submitted that the language very clearly invokes 112(f) interpretation, with “device” being a clear nonce term.  Secondly, it is submitted that while the function of said devices is well-known and understood in the art, the structure of said devices can vary greatly.  Although applicant has provided examples of said devices in the remarks (pg.9 top), such examples are not found in the specification.  The specification does not provide any examples or indication of structure for said devices.  Further, although applicant contends that a skilled artisan would understand the corresponding structure of the claim, the criteria for 112 first paragraph written description requires actual disclosure, especially when the structure is not generic and well-known.  Thus, the claims fail to meet the written description requirement as well as 112 second paragraph for structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791